DETAILED ACTION
An after-final amendment, amending claim 1, was received on 8/16/22.  This amendment has not been entered at this time because it presents new issues for further search and consideration.  For example, the amendment presents new issues under § 112(b) with respect to, e.g., claim 3 and would require further consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the subject matter of former claim 2 is distinct from the cited art because Chung is directed to nanoparticles and the current invention is directed to graphene oxide.  This is not persuasive.  The current invention (and the Baek reference) both relate to dispersing particles of graphene oxide.  While Chung does not specifically disclose graphene oxide, it broadly teaches how particles are dispersed and a person of ordinary skill in the art would have understood that such a process could have been used to disperse graphene oxide particles with the predictable expectation of success.
Applicant further argues that former claim 2 is distinct from the cited art because Chung teaches the inclusion of a dispersant.  This is not persuasive.  Nothing in the current claim language precludes including a dispersant in the dispersion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712